EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Johnson on 12/15/21.
The application has been amended as follows: 

	The dependency of each of claims 14, 15, and 16 has been changed from canceled claim 12 to claim 10. 
	The last section of claim 1, beginning at line 18, has been changed as follows:
-- a retainer associated with the screw and the spring, such that actuation of the screw moves the retainer relative to the screw to preload the spring and apply the clamping force to the two components, the retainer being prevented from rotating with the screw by a pin coupled to the retainer , the pin extending at least partially into a slot , the slot located within one of the end wedge members, and the retainer further comprising a spring preload position indicator proximate the slot, the pin being visible through the slot relative to the spring preload position indicator to indicate whether the spring is preloaded sufficient to apply the clamping force on the two components. --
	The last section of claim 10, beginning at line 26, has been changed as follows:
-- a retainer associated with the screw and the spring, such that actuation of the screw moves the retainer relative to the screw to preload the spring and apply the clamping force to housing and the pressure vessel, the retainer being prevented from rotating with the screw by a pin coupled to the retainer, the pin  extending at least partially into a slot , the slot located within one of the end wedge members, and the retainer further comprising a spring preload position indicator proximate the slot, the pin being visible through the slot relative to the spring preload position indicator to indicate whether the spring is preloaded sufficient to apply the clamping force on the two components. –
	In claim 21, line 18 has been changed as follows:
-- at least one  roller coupled to at least one of the wedge --


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675